Per Curiam:
The order appealed from should be modified by requiring the defendants as a condition of leave to serve amended answers to pay full costs of action to date, with leave to the plaintiff within ten days after service of such amended answers upon compliance with this condition, to discontinue the action, without costs. As so modified the order is affirmed, with ten dollars costs and disbursements to the appellant. Present — Ingraham, P. J., McLaughlin, Laughlin, Scott and Dowling, JJ. Order modified as indicated in opinion, and as modified affirmed, with ten dollars costs and disbursements to appellant. Order to be settled on notice.